 Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.1 Filed 01/22/20 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DAN WICKER,                                   Civil Case No.: 2:20-cv-10156

                   Plaintiff,

v.

GENESIS FS CARD SERVICES,

                   Defendant.


                  NOTICE OF REMOVAL OF CIVIL ACTION

      PLEASE TAKE NOTICE that Defendant, Genesis FS Card Services

("Genesis") hereby removes to this Court the state court action described below.

      1.    On or about December 13, 2019, Plaintiff Dan Wicker (“Plaintiff”)

filed an action in the 46th District Court of Michigan, entitled and captioned: Dan

Wicker v. Genesis FS Card Services and assigned Case No. SC190548.

      2.    Plaintiff’s Complaint was served upon Genesis on December 23, 2019.

      3.    The following pleadings have been filed in this action to date and

attached hereto as Exhibit "A":

            (a)    Plaintiff’s Complaint; and

            (b)    State Court Summons.

      4.    This action is a civil action of which this Court has original jurisdiction

under 28 U.S.C. §1331, and is one which may be removed to this Court by Genesis
                                          1
 Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.2 Filed 01/22/20 Page 2 of 15




pursuant to the provisions of 28 U.S.C. §1441(b) in that it arises under the Fair Credit

Reporting Act, 15 U.S.C. §1681 et seq.

      5.     The 46th District Court of Michigan is located within the jurisdiction of

the United States Court for the Eastern District of Michigan. This court is the court

embracing the place where the action is pending.

      6.     This Complaint is removable to the United States Court for the Eastern

District of Michigan, from the 46th District Court of Michigan, pursuant to 28 U.S.C.

§1331 and §1441.

      7.     The Complaint alleges the action is brought under the Fair Credit

Reporting Act, 15 U.S.C. §1681 et seq. As such, this court has Federal Question

jurisdiction over this action pursuant to 28 U.S.C. §1331.

      8.     This Notice of Removal is being filed within 30 days of the date upon

which Genesis received a copy of the Plaintiff’s Complaint.

      9.     Pursuant to 28 U.S.C. §1446(b), Notice of Removal “shall be filed

within thirty days after receipt by the defendant, through service or otherwise, of a

copy of the initial pleading.”

      10.    Concurrently, Genesis provided written notice of this Petition for

Removal to Plaintiff’s counsel, filing a copy with the 46th District Court of Michigan,

as required by 28 U.S.C. §1446(d).




                                           2
 Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.3 Filed 01/22/20 Page 3 of 15




      WHEREFORE, Genesis removes to this Court the above-entitled action, now

pending in the 46th District Court of Michigan, and request that this action be placed

on the docket of this Court for further proceedings as though this action had

originally been instituted in this Court.


Dated: January 22, 2020                         /s/ Michael S. Poncin
                                                Michael S. Poncin (MN #296417)
                                                Moss & Barnett, PA
                                                150 South Fifth Street, Suite 1200
                                                Minneapolis, MN 55402
                                                Tel: (612) 877-5290
                                                Fax: (612) 877-5056
                                                Mike.poncin@lawmoss.com
                                                Attorneys for Defendant




                                            3
Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.4 Filed 01/22/20 Page 4 of 15




                               EXHIBIT A
                                                         U.S. POSTAGE PAID
41$0-7 G\                                                ROYAL OAK, MI

                                                         AMOUI*1




            5 2-1C> b> 6,6-x1) BU 6-& P ku>Y
                                         RECEIVED

                                          DEC 9 3 9919
                                                                             Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.5 Filed 01/22/20 Page 5 of 15
       Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.6 Filed 01/22/20 Page 6 of 15




                                                                       Day 1 : 3OPM




J 3. A civil action between these parties or other parties arisjng out of the transaction or occurrence alleged in this complaint


                                      E] is no longer


  E] the plaintiff or his/her guardian, conservator, or next friend.      Ld a partner.




6. The defendant is IE] an individual. El a partnership. IE] a corporation. Ed a sole proprietor. J




                                                                    They are not part of the amount claimed.)
g. The reasons forthe daim are: see attached complaint. The transactions occurred in Southfield where Plaintiff resides and uses the

services provided by Defendant who also operates and is licensed to do business.




  (a) recover more than this limit, (b) an attorney, (c) a jury trial, and (d) appeal the judge's decision.

11. I believe the defendant E is El is not mentally competent. I believe the defendant E is El is not +8-yeats'4nblder.

12. [3 I do not know whether the defendant is in the military service. E] Thedefendant is not in the military,rvidE•~



                                                                                                                  26?Intypichigan.




                                                   3 - 15- ZD
        Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.7 Filed 01/22/20 Page 7 of 15




• You must bring to the hearing all witnesses, books, papers, and other physical evidence needed to prove or disprove this




   2. have the case heard by a district court judge (if the hearing is scheduled before an attorney magistrate). If the case is




If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to
help you fully participate in court proceedings, please contact the court immediately to make arrangements.




   The affidavit and claim you have just received means you are being sued in the small claims division of the district court.

   The court is being asked to decide a matter that the plaintiff says is your obligation and responsibility.

• If you wish to deny this claim or arrange terms of payment, you must make your request by appearing at the date, time, and


e If you do not appear at the date, time, and place stated, a default judgment may be entered against you for the amount stated




   In case a judgment is entered against you at the hearing, you should be prepared to pay the amount stated in item 8,
   including the costs of this action, or to make arrangements for installment payments.
   Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.8 Filed 01/22/20 Page 8 of 15




method of resolving disputes that provides parties with the opportunity to reach mutually-satisfactory



Please read the following information about the 46th District Court's Mediation Program, including a
description ofthe mediation process, a procedural overview and a summary of your procedural




The Michigan Court Rules define "mediation" as a process in which a neutral third party (mediator)
facilitates communication between parties, assists in identifying issues, and helps to explore solutions
to promote a mutually-acceptable settlement. Unlike litigation, where one party wins and one loses,
mediation helps parties reach their own mutually-satisfactory resolution in a non-adversarial manner.




going to court, no one judges your problem and tells you what to do.

          Thousands ofcases have been successfully mediated to all parties' satisfaction. Mediation
is a "win/win" rather than a "win/lose" solution. In court, someone wins and someone loses.



disputd to both parties' satisfaction through mediation is much higher than in small claims court.




The 46 District Court has a referral agreement with the Oakland Mediation Center to conduct
mediation. There is no charge to the parties for mediation conducted by the Center. The Oakland
Mediation Center (Center) is a Community Dispute Resolution Program funded in part by the State of
   Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.9 Filed 01/22/20 Page 9 of 15


All mediators used by the Center meet or exceed the qualifications required under the Michigan Court



Administrative Office and either are attorneys or have a graduate degree in conflict resolution or have



Parties have the option of selecting their own mediator. However: (a) both parties must agree to the
same mediator (b) both parties must agree to pay any and all fees requested by the mediator
(c) the case must be mediated on or before the date set by the Court for mediation and (d) the Court
must be notified in writing, prior to the scheduled mediation date, of the name of the mutually agreed
upon mediator and the date ofthe mediation. The Oakland County Circuit Court roster of mediators



Parties may request that mediation be waived for good cause by making a written request prior to the
scheduled date of mediation. Some examples of good cause include: the parties have already tried
mediation, there is an outstanding personal protection order involving the parties or there are issues of




On the date scheduled for hearing, the mediator will review the case with you. Both sides will have
an opportunity to discuss their views about the case. The mediator will assist in negotiations to find a
solution that satisfies the needs of all parties. Mediators may speak with each party privately to
explore alternatives, if it is reasonable or necessary.



subpoenaed ifthe case is not resolved at mediation.

Parties appearing on this date must have authority to settle the case. If the parties agree to a
settlement, the mediator will write the terms ofthe settlement on a judgment form and ask both sides
to sign it. Later, the judge or magistrate will review the judgment and sign it, thereby making the



If both sides do not agree to a settlement, the case will be scheduled for a future trial date before the




              If you have any questions about the 46h District Court Mediation Program,
   Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.10 Filed 01/22/20 Page 10 of 15




Plaintiff Dan Wicker, having first been duly sworn and upon oath, deposes and says as follows: 4 06
  Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.11 Filed 01/22/20 Page 11 of 15




regarding late payments and attempted to resolve issuedthrough credit bureau dispute process




             agency if the person knows or has reasonable cause to believe that the infonnation is inaccurate.




               (i) the person has been notified by the consumer, at the address specified by the person for




                A person who clearly and conspicuously specifies to the consumer an address for notices
             referred to in subparagraph (13) shall not be subject to subparagraph (A); however, nothing in
             subparagraph 03) shall require a person to specify such an address.
Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.12 Filed 01/22/20 Page 12 of 15


            For purposes of subparagraph (A), the term "reasonable cause to believe that the infonnation is
         inaccurate" means having specific knowledge, other than solely allegations by the consumer, that
         would cause a reasonable person to have substantial doubts about the accuracy of the information.




         consumer reporting agencies about the person's transactions or experiences with any consumer;

           (B) has furnished to a consumer reporting agency information that the person determines is not




         make the information provided by the person to the agency complete and accurate, and shall not




         reporting agency is disputed to such person by a consumer, the person may not furnish the




         consumer reporting agency regarding a consumer who has a credit account with that person shall




         delinquency on the account that immediately preceded the action.


           For purposes of this paragraph only, and provided that the consumer does not dispute the




            (i) the person reports the same date of delinquency as that provided by the creditor to which
         the account was owed at the time at which the commencement of the delinquency occurred, if the
         creditor previously reported that date of delinquency to a consumer reporting agency;
           (ii) the creditor did not previously report the date of delinquency to a consumer reporting
         agency, and the person establishes and follows reasonable procedures to obtain the date of
         delinquency from the creditor or another reliable source and reports that date to a consumer
         reporting agency as the date of delinquency; or

         agency and the date of delinquency cannot be reasonably obtained as provided in clause (ii), the
         person establishes and follows reasonable procedures to ensure the date reported as the date of
Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.13 Filed 01/22/20 Page 13 of 15



         loss, or subjected to any similar action, and reports such date to the credit reporting agency.




         determination and provide to the agency any correction to that information that is necessary to




         the completeness or accuracy of any information provided by a person to a consumer reporting




         results to all other consumer reporting agencies to which the person furnished the information and
Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.14 Filed 01/22/20 Page 14 of 15




         collection of any debt, a debt collector shall, unless the following information is contained in the
         initial communication or the consumer has paid the debt, send the consumer a written notice




           (3) a statement that unless the consumer, within thirty days after receipt of the notice, disputes




         subsection (a) of this section that the debt, or any portion thereof, is disputed, or that the
         consumer requests the name and address ofthe original creditor, the debt collector shall cease




         violate this subchapter may continue during the 30-day period referred to in subsection (a) unless




         inconsistent with the disclosure of the consumer's light to dispute the debt or request the name
Case 2:20-cv-10156-DPH-DRG ECF No. 1, PageID.15 Filed 01/22/20 Page 15 of 15




           (1)(A) any actual damages sustained by the consumer as a result ofthe failure or damages of

            (B) in the case of liability of a natural person for obtaining a consumer report under false
         pretenses or knowingly without a permissible purpose, actual damages sustained by the consumer

           (2) such amount of punitive damages as the court may allow; and

         the action together with reasonable attorney's fees as determined by the court.
